             Case 1:20-cv-01299-RA Document 46 Filed 11/25/20 Page 1 of 2




Robin L. Cohen                           One Manhattan West
Direct Dial: (212) 402-9801            395 9th Avenue, 50th Floor              Telephone: (212) 402-9400
rcohen@McKoolSmith.com                 New York, NY 10001-8603                  Facsimile: (212) 402-9444


                                         November 24, 2020



VIA ECF

The Honorable Ronnie Abrams
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

          RE:        SCHJS LLC v. Hiscox Insurance Co. Inc. et al, No. 20 Civ. 1299 (RA)

Dear Judge Abrams:

        We represent Plaintiff SCHJS LLC in the above-captioned matter. We write jointly with
Defendants Hiscox Insurance Company Inc. and Great Northern Insurance Company to request
an adjournment of the December 4, 2020 status conference until after March 15, 2021 and an
extension of the remaining discovery deadlines in the Court’s April 28, 2020 Case Management
and Scheduling Order (ECF No. 40) as set forth below. The reason for the adjournment and
extension request is because the parties have agreed to attend mediation with a private mediator
on December 21, 2020 to attempt to settle the matter without further court intervention. This is
the parties’ first request for an adjournment or extension of the discovery deadlines.

                                Proposed Revised Scheduling Order

                                 Original Date                      Proposed Date

All depositions and third- November 30, 2020                        March 15, 2021
party discovery

Requests to Admit                December 14, 2020                  March 29, 2021

All expert disclosures,          February 1, 2021                   May 17, 2021
including disclosures,
reports, production of
underlying documents, and
depositions

All discovery                    February 1, 2021                   May 17, 2021


                                           McKool Smith
                                   A Professional Corporation • Attorneys
            Austin | Dallas | Houston | Los Angeles | Marshall | New York | Washington, DC
          Case 1:20-cv-01299-RA Document 46
                                         45 Filed 11/25/20
                                                  11/24/20 Page 2 of 2


November 24, 2020
Page 2


       We thank the Court for its attention to this matter.

                                              Respectfully submitted,



                                              /s/ Robin L. Cohen______
                                              Robin L. Cohen
CC: All counsel of record



                                                              Application granted. The post discovery
                                                              conference is hereby adjourned until March
                                                              19, 2021 at 2:00 p.m. The parties shall
                                                              submit a joint letter updating the Court on
                                                              the status of the case by no later than
                                                              March 12, 2021.

                                                                                       SO ORDERED.


                                                                       __________________________
                                                                                Hon. Ronnie Abrams
                                                                                 November 25, 2020
